DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I & Species IB in the reply filed on 12/7/21 is acknowledged.  No clear indication is given as to whether the election is made with traverse or without traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 5-10 & 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more nonelected inventions, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-13 & 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mossberg et al. (US 2009/0116790 A1) in view of Mossberg et al. (US 2016/0306167 A1) (“Mossberg II”).
	Mossberg and Mossberg II disclose phase transform gratings. Therefore, they are analogous art.
	Regarding claim 1, Mossberg discloses an optical element comprising: a substrate (Fig. 13A-B: 1300 – substrate);  an intermediate layer formed over a top surface of the substrate and having a refractive index n1 (Fig. 13A-B: 1301 – layer); a topmost layer formed directly on the intermediate layer and having a refractive index nT where nT≠nI (Fig. 13A-B: 1302 – layer) (para [0070]: same materials as Fig. 12; para [0068]: refractive indices of 2.2 and 1.444); and a contiguous multitude of recessed and non-recessed areal regions (see Fig. 13A-B), wherein: the intermediate and topmost layers are substantially transparent over an operational wavelength range that includes a design wavelength λ0 (see para [0063]: grating layer is a transparent dielectric; para [0068]: antireflection coating); the areal regions of the multitude are distributed 
	Mossberg neither teaches nor suggests the areal regions of the multitude are variously sized.
	However, Mossberg II discloses an optical element comprising a multitude of variously-sized areal regions (Fig. 12: 103 - volumes). Among the benefits of this modification includes providing a desired phase transformation (para [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical element of Mossberg such that the areal regions of the multitude are variously sized, as taught by Mossberg II, in order to provide a desired phase transformation
	Regarding claim 2, Mossberg and Mossberg II disclose the optical element is structurally arranged so as to receive on at least a portion of the contiguous multitude of areal regions an incident optical signal, within the operational wavelength range, and to transmit or reflect at least 
	Mossberg and Mossberg II do not expressly disclose the optical element is arranged to transmit or reflect at least a portion of the incident optical as a phase-transformed optical signal that is transformed substantially according to a specified effective phase transformation function φeff(x, y) that varies as a function of transverse two-dimensional position coordinates x and y across the optical element; and the refractive indices nT, n1, and nF, the thicknesses dT and dI, and arrangement of the variously sized and distributed areal regions of the multitude result in the areal regions of the optical element are configured to collectively impart onto the phase-transformed optical signal the effective phase transformation φeff(x, y).  
Because the structure of the claimed system is the same of that of the Mossberg-Mossberg II combination, it must inherently perform the same function as claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.

However, in a second embodiment, Mossberg discloses an optical element in which the intermediate layer comprises silicon nitride and the topmost layer comprises silicon dioxide; or the intermediate layer comprises polycrystalline silicon and the topmost layer comprises silicon nitride (see Mossberg Fig. 24). Among the benefits of this modification includes achieving desired optical performance at a desired angle of incidence, and achieving desired manufacturing tolerances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical element of the above embodiment of Mossberg and Mossberg II such that the intermediate layer comprises silicon nitride and the topmost layer comprises silicon dioxide; or the intermediate layer comprises polycrystalline silicon and the topmost layer comprises silicon nitride, as taught in the second embodiment of Mossberg, in order to achieve desired optical performance at a desired angle of incidence, and to achieve desired manufacturing tolerances.
Regarding claim 4, Mossberg and Mossberg II disclose the topmost layer provides better impedance matching of the non-recessed areal regions to the fill medium compared to non-recessed areal regions made entirely of a material of the intermediate layer without a material of the topmost layer (Mossberg para [0068]: impedance matching).  
Regarding claim 11, the above embodiment of Mossberg and Mossberg II neither teach nor suggest a reflector positioned against the topmost layer so as to cover the multitude of 
However, in a third embodiment, Mossberg discloses an optical element comprising a reflector (Mossberg Fig. 29: 3004 – reflective metal layer) positioned against the topmost layer, wherein: the substrate is substantially transparent over the operational wavelength range; and the optical element is structurally arranged so as to receive on at least a portion of the contiguous multitude of areal regions an incident optical signal propagating through the substrate and to reflect the phase-transformed optical signal to propagate through the substrate (Mossberg para [0091]). Among the benefits of this configuration includes achieving a desired output signal in a reflective geometry.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical element of the above embodiment of Mossberg and Mossberg II by providing a reflector positioned against the topmost layer so as to cover the multitude of recessed and non-recessed areal regions, wherein: the substrate is substantially transparent over the operational wavelength range; and the optical element is structurally arranged so as to receive on at least a portion of the contiguous multitude of areal regions an incident optical signal propagating through the substrate and to reflect the phase-transformed optical signal to propagate through the substrate, as taught in the third embodiment of Mossberg, in order to achieve a desired output signal in a reflective geometry.  

Mossberg and Mossberg II do not expressly disclose nT, dT, n1, d1, nF, and the variously sized and distributed areal regions of the multitude result in one or more improved performance parameters of the optical element, relative to a reference optical element that is arranged so as to impart the effective phase transformation φpeff(x, y) with areal regions variously sized and distributed transversely across the reference optical element in the same transverse arrangement as the optical element and with non-recessed areal regions of the reference optical element that include only a single material.  
Because the structure of the claimed system is the same of that of the Mossberg-Mossberg II combination, it must inherently perform the same function and provide improved performance parameters relative to a reference optical element as claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.

Because the structure of the claimed system is the same of that of the Mossberg-Mossberg II combination, it is seen to be inherent that a reference optical element can be identified such that the claimed optical element provides one or more improved performance parameters as claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 21, Mossberg and Mossberg II disclose the multitude of recessed areal regions includes a second non-empty subset of the recessed areal regions that extend only partially through the intermediate layer (see Mossberg II Fig. 12: some of volumes 103 are only partially etched through transmissive layer 100). 

Regarding claim 23, Mossberg and Mossberg II disclose a bottom layer formed over the top surface of the substrate (Mossberg Fig. 13A-B: 1303 – layer), wherein: the intermediate layer is formed directly on the bottom layer (Mossberg Fig. 13A-B); and etch depth of the recessed areal regions in the intermediate layer relative to the bottom layer is controlled at least as a function of etch time (Mossberg para [0054]; Mossberg II para [0026]).  
Regarding claim 24, Mossberg and Mossberg II disclose a bottom layer formed directly on the top surface of the substrate (Mossberg Fig. 13B: 1303 – layer), wherein: the intermediate layer is formed directly on the bottom layer (Mossberg Fig. 13B); at least some of the recessed areal regions in the first non-zero subset further extends entirely through the bottom layer (Mossberg Fig. 13B); and etch depth of the recessed areal regions in the intermediate layer relative to the bottom layer and the substrate is controlled at least as a function of etch time (Mossberg para [0054]).  
Regarding claim 25, the above embodiment of Mossberg and Mossberg II neither teach nor suggest a reflector formed directly on the top surface of the substrate, wherein: the intermediate layer is formed directly on the reflector; and etch depth of the recessed areal regions in the intermediate layer relative to the reflector is controlled at least as a function of etch time.  
However, in the second embodiment, Mossberg discloses an optical element comprising a reflector (Mossberg Fig. 24: Au layer) formed directly on the top surface of the substrate (Mossberg Fig. 24: 2500 – silicon substrate), wherein: the intermediate layer (Fig. 24: SiN layer) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical element of Mossberg and Mossberg II by providing a reflector formed directly on the top surface of the substrate, wherein: the intermediate layer is formed directly on the reflector; and etch depth of the recessed areal regions in the intermediate layer relative to the reflector is controlled at least as a function of etch time, as taught in the second embodiment of Mossberg, in order to achieve high broadband diffraction efficiency in a reflective geometry.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 26 is allowable for at least the reason “at least some of the recessed areal regions in the first non-zero-subset further extends entirely through the bottom layer” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872